Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	 Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson US 2012/0044704 in view of Kim US 2008/0232116.
	As for claim 7, Wilson teaches a method of constructing a building, the method comprising: providing, among a plurality of wiring (wiring of power cable 128 and 130) disposed on a ceiling rear of a ceiling (device may be used in a ceiling, paragraph 0048): formed with a plurality of ceiling materials (ceilings are formed of materials); wiring with a connector as wiring for electrically connecting to a lightweight large lighting appliance (wiring to lighting assembly 10) as a lighting appliance that is not fixed with a hanging material when installed on a ceiling (mounting ring is installed, not hung);
connecting the wiring with a connector and a power supply unit by using a connector of the wiring with a connector (connecting of 130 to lighting unit and 128 to external power source), and disposing the power supply unit thus electrically connected to the wiring with a connector in a ceiling rear space (28, 116 are in rear space when within ceiling, see Fig 11); installing a mounting aid member 64, 176 on the ceiling material by passing a fastener of the mounting aid member through an opening of the ceiling material (fig 9, 11, fastener is capable of being passed through opening 22 when being assembled), drawing an electrical cable of the power supply unit disposed in the ceiling rear space into a room space through an opening of the mounting aid member (cable 130 can fit into room space through hole 22), connecting the electrical cable to the lightweight large lighting appliance (130 to 32 which includes a light source), and electrically connecting the wiring with a connector and the lightweight large lighting appliance (when electrically connected); and passing a fastener of the lightweight large lighting appliance electrically connected to the wiring with a connector through the opening of the mounting aid member (see fastener screws 178 Fig 12, also shows this in Fig 9 and 11), and installing the lightweight large lighting appliance on the ceiling material (as shown in Fig 11). Regarding the method of constructing a building, for examination purposes claim 7 is interpreted as being a method of assembly. The method of constructing are taught by Wilson since Wilson includes the device, method of assembly, and teaches retrofitting it into a building/ceiling, which was constructed; wherein the power supply is separated from the mounting aid member (see power supply connecting through 130 which is shown as being separated from mounting aid member 64, Fig 1-3)
	Wilson fails to teach or disclose the lightweight large lighting appliance including a plurality of light sources disposed in a region larger than an area of the opening of the ceiling material, and a cover including a main light emitting surface facing the plurality of light sources, an area of the main light emitting surface being larger than an area of the opening of the ceiling material.
	Kim teaches a lightweight large lighting appliance including a plurality of light sources (LEDs within panel 350, paragraph 0058) disposed in a region larger than an area of the opening of the ceiling material (region of 350 that is larger than opening in ceiling for can 301, see Fig 3a), and a cover (lens 370) including a main light emitting surface facing the plurality of light sources (surface of 370 facing LEDs within panel 350 that distributes light from LEDs, see paragraph 0058; Fig 5a), an area of the main light emitting surface being larger than an area of the opening of the ceiling material (surface of 370, Fig 3a being larger than the area of the mounting hole of can 301, paragraph 0057).  It would have been obvious for one having ordinary skill in the art to look to the teachings of Kim and utilize an alternate cover and light source configuration that has a lens and light emitting area larger than that of the mounting hole where having a large emission area is desired. One would have been motivated to make this modification to provide an alternate configuration with a greater emitting area that can distribute light efficiently (see paragraph 00084, Kim). 
	As for claim 8, Wilson further teaches wherein in the disposing the power supply unit in the ceiling rear space, the connector of the wiring with a connector disposed on the ceiling rear is drawn into the room space through the opening of the ceiling material (see Fig 1, shows wiring drawn into room space; paragraph 0048 recites device may be used in ceiling), the connector is connected to a terminal stand of the power supply unit (connected to 28), and then the power supply unit is disposed in the ceiling rear space (rear of ceiling, shown in Figures 6-11).
	As for claim 9, Wilson further teaches in the installing the mounting aid member on the ceiling material, a fastener of the mounting aid member is passed through the opening of the ceiling material in a state in which the power supply unit and the wiring with a connector connected to the power supply unit are disposed in the ceiling rear space (see fastener screws 178 Fig 12, also shown in Fig 9 and 11; capable of being passed through opening with wiring connected and device disposed in rear, see for example Fig 11).
	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Kim, and further in view of Chen US 2020/0011512.
	As for claim 10, Wilson Fig 1 of teaches the electrical box 28 on top of the top surface of the supporting structure and teaches that the device may attach into a ceiling (paragraph 0048), but does not specifically teach in the disposing the power supply unit in the ceiling rear space, the power supply unit is disposed on the ceiling material on which the lightweight large lighting appliance connected to the power supply unit is installed.  Chen teaches a power supply without the additional mounting features of Chen, which can be placed on a ceiling rear space (see 60 Fig 2 Chen). Given the teachings of Wilson and Chen It would have been obvious for one having ordinary skill in the art to have the power supply unit disposed on the rear space for applications where there is less space or to reduce the number of parts. One would have been motivated to make this modification where having the power supply supported on the ceiling is preferred, for an easier to assemble lighting device, such as that shown by Chen.
	 


Response to Arguments
Applicant’s arguments filed 11/9/22 have been considered.
Regarding the arguments to claims 1 and 3 (page 7 of the applicant’s response) that the prior art fails to teach, fitting the fitting adapter… into the inner opening of the mounting bracket fitted into the mounting hole to expose the upper surface of the fitting adapter to a space on a rear side of the building material; wherein the power supply unit is separated from the annular mounting bracket.  These arguments are found persuasive for claims 1 and 3, which are now indicated as allowable. 
However, amended claim 7 has been rejected as discussed above since the newly added limitations require, the power supply is separated from the mounting aid member (see power supply connecting through 130 which is shown as being separated from mounting aid member 64, Fig 1-3, Wilson).

Allowable Subject Matter
Claims 1-6 and 14 are allowed.
As for claim 1, the prior art fails to teach or disclose a method of mounting a lighting appliance, comprising:
fitting an annular mounting bracket into a mounting hole formed in a building material
passing an electrical cable of a power supply unit through an inner opening of the annular mounting bracket such that a power supply side connector disposed at an end portion of the electrical cable on a front side of the building material, the power supply unit being disposed at a position that does not overlap the mounting hole on a rear side of the building material
connecting the power supply side connector to a lighting appliance side connector fixed to an upper surface of a fitting adapter provided on a rear surface of a lighting appliance body on a side opposite to a light emitting surface of the lighting appliance body, the lighting appliance body including a plurality of light sources disposed in a region having an area dimension larger than an area dimension of the mounting hole, and a cover including a main light emitting surface facing the plurality of light sources, an area of the main light emitting surface being larger than an area of the mounting hole
fitting the fitting adapter in which the power supply side connector is connected to the lighting appliance side connector into the inner opening of the mounting bracket fitted into the mounting hole to expose the upper surface of the fitting adapter to a space on a rear side of the building material, wherein the power supply unit is separated from the annular mounting bracket.
As for claim 3, the prior art fails to teach or disclose mounting structure for a lighting appliance, comprising: 
a power supply unit disposed at a position that does not overlap a mounting hole on a rear side of a building material in which the mounting hole is formed
an annular mounting bracket fitted into the mounting hole
a lighting appliance body including a plurality of light sources disposed in a region larger than an area of the mounting hole
and a cover including a main light emitting surface facing the plurality of light sources, an area of the main light emitting surface being larger than an area of the mounting hole; and a fitting adapter provided on a rear surface of the lighting appliance body on a side opposite to a light emitting surface of the lighting appliance body
the fitting adapter including a lighting appliance side connector fixed to an upper surface of the fitting adapter, wherein a power supply side connector provided at an end portion of an electrical cable connected to the power supply unit is connected to the lighting appliance side connector, and the fitting adapter is fitted into an inner opening of the mounting bracket, and the upper surface of the fitting adapter is exposed to a space on a rear side of the building material, wherein the power supply is separated from the annular mounting bracket.
Claims 5-6 were previously allowed, see previous office action for reasons for allowance.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araki US 2016/0320007 discloses a retrofit LED lighting fixture that fits into a hole in a ceiling with mounting features similar to the instant invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875